Citation Nr: 1744633	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  11-33 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable disability rating for seborrheic rash.

2. Entitlement to an initial compensable disability rating for left ear hearing loss.

3. Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. An, Associate Counsel



INTRODUCTION

The Veteran had active duty from August 1967 to August 1971, from October 1971 to October 1975, and from October 1979 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   


FINDINGS OF FACT

1. The Veteran's seborrheic rash has not shown to affect at least five percent but less than 20 percent of the entire body or least five percent but less than 20 percent of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

2. The Veteran's left ear hearing loss has been manifested by hearing impairment corresponding to auditory acuity no worse than Level I.  

3. The most probative evidence of record shows that the Veteran's allergies did not have its onset in a period of honorable service and is otherwise not related to service. 

4. The dishonorable character of the Veteran's discharge from period of active duty from October 1979 to February 1985 constitutes a bar to VA benefits. 




CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for seborrheic rash have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Codes 7899-7806 (2016).

2. The criteria for a compensable disability rating for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

3. The criteria for service connection for allergies have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016). 

4. The Veteran's dishonorable character of discharge from period of active duty from October 1979 to February 1985 is a bar to the payment of VA benefits. 38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. § 3.1, 3.12, 3.102, 3.354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  Thus, appellate review may proceed without prejudice to the Veteran.

Initial Ratings 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

Seborrheic Rash

In February 2010, the RO granted service connection for the Veteran's seborrheic rash loss and assigned a noncompensable evaluation effective October 14, 2008.  The Veteran's seborrheic rash is evaluated under Diagnostic Codes 7899-7806.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned. 38 C.F.R. § 4.27 (2016).  Here, the use of Diagnostic Codes 7899-7806 reflects that there is no diagnostic code specifically applicable to the Veteran's skin condition, and that this disability is rated by analogy to dermatitis or eczema under Diagnostic Code 7806. See 38 C.F.R. § 4.20 (2016) (allowing for rating of unlisted condition by analogy to closely related disease or injury).  

Given that the Veteran's skin disease was noted to be seborrhea eczema and seborrhea dermatitis, affecting his face, scalp, feet, hands and groin, the Board observes that Diagnostic Code 7806 is the most appropriate rating criteria.  Thus, for assigning a rating under Diagnostic Code 7806, the Board's analysis is based on the amount of skin or exposed skin affected.

Under Diagnostic Code 7806, dermatitis affecting less than five percent of the entire body or less than five percent of exposed areas and no more than topical therapy required during the past 12 months warrants a noncompensable rating.  A 10 percent rating is warranted where dermatitis affects at least five percent but less than 20 percent of the entire body or least five percent but less than 20 percent of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is warranted with involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted with involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 7803, 7804, and 7805) depending on the predominant disability. 38 C.F.R. § 4.118.

Here, the Veteran is competent to report his skin symptoms, and the Board finds the Veteran's reports as to his skin symptoms and treatment are credible.  

In April 2009, the Veteran was afforded a VA examination to determine the current severity of his service-connected skin disease.  During the clinical interview, the Veteran reported his medical history of having problems with seborrhea of his scalp, nose, in the palms of his hands and in his groin in Thailand between 1973 and 1974.  He reported current symptoms of itching which was constant on his scalp, each side of the nose and his groin.  As for treatment, he denied using current treatment except shampoo and ointment.  Physical examination revealed moderate seborrheic rash of the scalp, mild seborrhea of the posterior knees, fungal rash on both toenails with dermatitis, and mild fungal rash in the groins.  There was no malignant neoplasms of his skin and he had no benign neoplasms of his skin.  There was also no urticarial.  The examiner found "the total percentage of non-exposed rash is 1%, the total percentage of exposed rash, i.e. scalp, is 0.5%." 

Based on the evidence of record, the Board finds that the Veteran's seborrheic rash does not more nearly approximate a compensable disability rating under Diagnostic Code 7899-7806.  The evidence does not reflect dermatitis or eczema affects at least five percent but less than 20 percent of the entire body or least five percent but less than 20 percent of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period as required for a compensable rating 10 percent.  In addition, he denied the use of oral or topical medications in the past 12 months for his skin condition at examination.  As none of the medical evidence of record contains any objective findings of at least five percent of exposed areas affected, a higher rating is not supported.  Therefore, the Veteran's seborrheic rash is appropriately rated as noncompensable.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board has also considered the applicability of other potential diagnostic codes.  Diagnostic Code 7813 allows for a rating based on scars depending on the predominant disability. 38 C.F.R. § 4.118.  As there were no scars identified in any of the medical records or the VA examination, there is no evidence to warrant a separate or higher rating under Diagnostic Code 7804.  The Board also finds that the Veteran is not shown to have disfigurement of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, nor does he have characteristics of disfigurement described in the code to warrant a separate or higher rating under Diagnostic Code 7800 which contemplates burn scars or other disfigurement or the head, face, or neck.  The Board finds that the Veteran's disability is, additionally, not shown to result in limitation of motion or loss of function to warrant a separate or higher rating under Diagnostic Code 7805. See 38 C.F.R. § 4.118.  

For these reasons, the criteria for a compensable rating under Diagnostic Code 7899-7806 have not been met or approximated, and an initial rating under this code is not warranted for the entire appeal period.


Left Ear Hearing Loss

In February 2010, the RO granted service connection for the Veteran's left ear hearing loss and assigned an initial noncompensable evaluation, under Diagnostic Code 6100 for hearing loss, effective October 14, 2008.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned. See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.

The Veteran was afforded a VA audio examination in April 2009.  Results from the audiogram reflect that puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
20
25
25
LEFT
10
15
25
40

Puretone averages were 21 decibels for the right ear and 22 decibels for the left ear. Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 94 percent in the left ear, using Maryland CNC tests.  

The April 2009 examiner found the Veteran's hearing acuity was "within normal limits" with word recognition scores "good bilaterally."  Based on the those results with the utilization of Table VI, the Veteran has Level II hearing impairment in the right ear and Level I hearing impairment in the left ear.  Application of the above findings to Table VII results in a noncompensable disability rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, the April 2009 VA examination report does not support the assignment of a disability rating in excess of what the RO has already awarded-a noncompensable rating-for the entirety of the appeal period.  As such, a noncompensable disability rating is warranted.  

The Board has considered the Veteran's contentions with regard to his claims for higher ratings.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria. See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The statements from the Veteran clearly articulate the symptoms and troubles he experiences; however, even with consideration of those problems, ratings higher than those currently assigned are not warranted under the relevant criteria.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

In February 2010, the RO denied service connection for the Veteran's claimed allergies based on treatment records indicating that allergic rhinitis was first shown during a period of active service considered to have been under dishonorable conditions.  The Veteran contends that his allergies had onset in 1972 and is etiologically related to a period of honorable service. See Notice of Disagreement dated January 2011. 

The Veteran had three periods of active duty from August 1967 to August 1971, from October 1971 to October 1975, and from October 1979 to February 1985 (dishonorable for VA benefits purposes).  

Service treatment records from the first two periods of honorable service are negative for any treatment, findings, complaints, or diagnosis of allergies.  A July 1971 Report of Medical Examination shows he was qualified for separation with normal findings for nose, mouth, throat, and sinuses with no notation of symptoms related to sinus or allergic rhinitis.   He was seen one time in January 1977 for complaints of allergies related to his "seborrhea dermatitis" of the scalp with no other treatment or reports made thereafter for allergies.  A periodic examination of May 1980 also shows normal findings for nose, mouth, throat, and sinuses with no reports of symptoms related to allergies.   

In fact, the earliest notation in service for complaints of "runny nose, sneezing" with an assessment of "allergic rhinitis" was in May 1981.  Service treatment records show that the Veteran was subsequently seen in March 1982, July 1982, June 1983 and September 1983 for complaints of nasal stuffiness, allergies, sneezing, and watery eyes with a diagnosis documented as allergies/rhinitis.    

Upon review of the evidence, the Board acknowledges that there is sufficient evidence of a diagnosis of allergic rhinitis in service, but concludes that there is no qualifying in-service event or competent medical evidence relating the current disorder to a period of honorable active service.  

In this regard, for VA benefits purposes, the Board observes that the Veteran's discharge issued under dishonorable conditions must be considered.  The Veteran's military personnel file and DD-214 reveals that he received a discharge for "bad conduct" for the period of service from October 1979 to February 1985.  Accordingly, service treatment records during the above-noted period of dishonorable service is disregarded as entitlement to benefits based on such period is precluded by law. 38 U.S.C.A. § 5303; 38 C.F.R. § 3.129 (a) (2016).  

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 38 U.S.C.A. § 101 (18); 38 C.F.R. § 3.12 (a).  Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances specified in 38 C.F.R. § 3.12  unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute.  

The Board has considered the Veteran's assertions that his allergies had onset in 1972.  Although the Veteran is competent to report symptoms of allergies, which are within the realm of his personal experience, he has not shown that he is qualified through education, training, or experience to offer a medical opinion with respect to the onset or etiology of complex medical conditions such as his current allergy disorder. See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Consequently, the Veteran's lay assertions of nexus opinion cannot constitute evidence upon which to grant a claim for service connection in this case.  

Furthermore, contemporaneous medical records clearly establish that the relevant systems were normal with no treatment or complaints for allergies shown during the qualifying periods of service.  Notably, objective medical evidence reflects that a diagnosis for allergic rhinitis was not rendered until 1981, during a period of dishonorable service which is barred for consideration.   As such, there is insufficient evidence suggesting a link of the current allergies to a period of service for which service connection may be granted.  

In the absence of any competent medical evidence that the Veteran's allergies are related to a period of honorable service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is inapplicable. See 38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. § 3.102.    


ORDER

An initial compensable rating for seborrheic rash is denied.

An initial compensable rating for left ear hearing loss is denied.

Entitlement to service connection for allergies is denied. 



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


